     Case 6:20-cv-06095-RTD Document 8             Filed 05/06/21 Page 1 of 2 PageID #: 19




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

PATRICK L. SHERMAN                                                                      PLAINTIFF


v.                                   Case No. 6:20-cv-06095


SERGEANT JOSH LINGO, et. al.                                                        DEFENDANTS


                                              ORDER

               Before the Court is the Report and Recommendation filed on March 22, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 6). Judge Bryant recommends this case be dismissed for Plaintiff’s failure to keep the

Court apprised of his current address and failure to prosecute the case. Id. Plaintiff filed a “reply”

to the Report and Recommendation (ECF No. 7). The Court finds the matter ripe for consideration.

        The Court may designate a magistrate judge to hear pre- and post-trial matters and to submit

to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. § 636(b)(1).

After conducting an appropriate review of the report and recommendation, the Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28 U.S.C.

§ 636(b)(1).

        “[T]he specific standard of review depends, in the first instance, upon whether or not a

party has objected to portions of the report and recommendation.” Anderson v. Evangelical

Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

“objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995).
  Case 6:20-cv-06095-RTD Document 8                   Filed 05/06/21 Page 2 of 2 PageID #: 20




          Pursuant to § 646(b)(1), the Court will conduct a de novo review of all issues related to

Plaintiff’s specific objections. Plaintiff objects to the finding that his complaint should be

dismissed for failure to follow the Court’s local rules and orders and failure to prosecute this case.

After conducting a de novo review of the Report and Recommendation to which Plaintiff has

objected, this Court finds the Objections offer neither law nor fact requiring departure from the

Magistrate’s findings.

       Accordingly, the report and recommendation (ECF No. 6) is proper, contains no clear error,

and should be and hereby is ADOPTED IN ITS ENTIRETY.

         IT IS SO ORDERED, this 6th day of May 2021

                                               /s/Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE

                                                  3
